Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-85904 on Form S-8 of our report dated June 16, 2006, appearing in this Annual Report on Form 11-K of the Dominion East Ohio Gas Union Savings Plan for Employees Represented by the Natural Gas Workers Union, Local 555, SEIU, AFL-CIO for the year ended December 31, 2005, filed with the Securities and Exchange Commission on June 22, 2006. /s/ Deloitte & Touche LLP June 19, 2007
